Memorandum by the Court. Appeal from an order of the Supreme Court which granted plaintiff’s motion for summary judgment in an action to foreclose a mortgage on real property. Upon the motion, the appellant mortgagor failed to substantiate its defense that tender of the mortgage indebtedness was duly made and wrongfully refused. Assuming that the series of cheeks in evidence might under some circumstances have constituted valid tender, it is indisputable that certain of them were issued more than 15 days after the due dates of the installments that they purportedly covered and subsequent, also, to the mortgagee’s notice of election to declare the entire principal sum due, as permitted by the mortgage instrument, upon default for 15 days in the payment of any installment. Appellant’s second defense and its additional contentions were also unsubstantiated. Order affirmed, with costs. Stay vacated. Gibson, P. J., Herlihy, Reynolds, Taylor and Staley, Jr., JJ., concur.